OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22162 The RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(937) 643-1000 Date of fiscal year end:November 30, 2011 Date of reporting period: May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The RAM Funds The RAM Small/Mid Cap Fund Semi-Annual Report May 31, 2011 (Unaudited) Investment Adviser Riazzi Asset Management, LLC Dayton, OH The RAM Funds July 11, 2011 Stocks posted robust total returns during the six-month period ended May 31, 2011.U.S. equity markets shrugged off the disaster in Japan and uncertainty regarding global debt and focused instead on the strength in corporate profits.As we have been discussing since May 2010, equity market performance continued its rotation back toward what we consider to be higher quality, less cyclical companies.We are pleased to report that the RAM Small/Mid Cap Fund (the “Fund”) delivered solid outperformance versus the benchmark. For the six months ended May 31, 2011, the RAM Small/Mid Cap Fund (Class A) returned 17.82%, excluding the impact of sales charges, versus 17.28% for the Russell 2500 Value Index. With relatively few exceptions, performance was strong across most sectors.The Fund’s focus on alternative credit providers in lieu of traditional banking institutions drove strong gains in our Financials exposure versus below-average returns for the benchmark sector.EZCORP and First Cash Financial, which provide credit to the under-banked, continued their robust rally from last year.From a macro perspective, the current domestic economic and employment backdrop remains favorable for these businesses, supplemented by compelling international growth prospects.These are two of the Fund’s largest holdings, and are good examples of our mantra, that stock prices eventually reflect the fundamentals of the business.Despite growing earnings at a robust clip even through the recession and credit crisis, the stocks lagged their benchmark for several quarters, only now to more than catch up with the market and reward our patience.The Fund’s avoidance of credit exposure in the Financials sector has served it well over this economic cycle. Our strategic overweight to Energy coupled with superior security selection significantly aided outperformance for the quarter.Infrastructure providers to the oil patch gained on strong prospects for future orders as crude oil prices breeched $100/barrel.Helix Energy, PetroHawk and KBR were a few of the best performers. Other big winners for the quarter include International Coal Group which was acquired by Arch Coal; as well as Dollar Tree Stores, Wright Express and Verisign on the heels of strong earnings reports. While most names in the portfolio posted positive performance for the quarter, Leapfrog was one of few outliers due to weak sales trends at the tail-end of 2010.We will continue to monitor their results over the coming quarters, especially sales of their new tablet for children.Lender Processing Services (LPS), which helps banks deal with mortgages and loan defaults, also posted a negative return as lenders continued to defer foreclosure proceeding for many delinquent borrowers.However, we remain confident in the prospects for the business as the number of significantly delinquent loans and loans in foreclosure exceeds 4 million, of which a substantial number will eventually require the services provided by LPS. Trading activity during the quarter was marked by rotation into new energy names offering diversification and compelling risk/reward profiles such as Sandridge, Complete Production, and International Coal Group.New positions were also initiated in Valmont Industries and Quanta Services, which stand to benefit from the upgrade and expansion of the domestic electric grid.To make room for new ideas, we also exited Navigant Consulting and Fidelity National Financial. 1 Toward the end of the period, debt concerns combined with soft economic dataweigh on market sentiment.Uncertainty over the U.S. government’s resolution to the debt ceiling expiration and a rolling global debt crisis shook investor confidence.The focus remains on the impact budget cuts and austerity measures will have upon global economic growth prospects.In our view, a successful short-term resolution is necessary to alleviate uncertainty and stimulate business hiring and investment. Concerns also began to bubble up about a summer swoon similar to last year’s as the Fed winds down its second quantitative easing program.A slowdown in manufacturing activity, stubbornly high unemployment, and continued weakness in housing contributed to the market’s correction.We believe, however, that it’s quite possible some of the near-term weakness can be explained by temporary factors including the disaster in Japan and a spike in energy prices.While we expect the absence of these headwinds to lead to a reacceleration in the second half of the year, structural issues such as housing and unemployment will likely persist and restrain economic growth. As the headwind of the strong low-quality rally dissipates we have returned to an environment which rewards our investment philosophy of owning great businesses at attractive prices. With history as our guide, we anticipate the market rotation back toward quality to be sustainable for the coming quarters. Michelle Stevens, CFAJohn Riazzi, CFA The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Fee waivers have positively impacted the Fund’s performance over the relevant periods and without such waivers, Fund performance would have been lower. For information on the Fund’s current expense ratio please see the Financial Highlights table included in this Report. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-884-8099. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.theramfunds.com or call 1-888-884-8099 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The RAM Funds are distributed by Ultimus Fund Distributors, LLC. 2 The RAM Small/Mid Cap Fund Portfolio Information May 31, 2011 (Unaudited) TEN LARGEST EQUITY HOLDINGS % of Company Net Assets EZCORP, Inc. - Class A 5.1% First Cash Financial Services, Inc. 3.5% CMS Energy Corp. 3.3% Wright Express Corp. 3.2% Dollar Tree, Inc. 3.1% LTC Properties, Inc. 3.0% Omega Healthcare Investors, Inc. 3.0% KBR, Inc. 3.0% HCC Insurance Holdings, Inc. 3.0% ICU Medical, Inc. 2.9% ASSET ALLOCATION % of Sector Net Assets Consumer Discretionary 15.1% Energy 13.5% Financials 24.2% Health Care 8.3% Industrials 17.3% Information Technology 9.0% Telecommunication Services 2.1% Utilities 5.3% Cash Equivalents, Other Assets and Liabilities 5.2% 100.0% 3 The RAM Small/Mid Cap Fund Schedule of Investments May 31, 2011 (Unaudited) COMMON STOCKS — 94.8% Shares Value Consumer Discretionary - 15.1% Distributors - 1.5% LKQ Corp. * $ Household Durables - 2.1% Jarden Corp. Leisure Equipment & Products - 1.0% LeapFrog Enterprises, Inc. * Media - 2.0% John Wiley & Sons, Inc. - Class A Multiline Retail - 4.6% Big Lots, Inc. * Dollar Tree, Inc. * Specialty Retail - 2.0% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 1.9% Hanesbrands, Inc. * Energy - 13.5% Energy Equipment & Services - 9.4% Complete Production Services, Inc. * Ensco plc - ADR Helix Energy Solutions Group, Inc. * McDermott International, Inc. * Superior Energy Services, Inc. * Oil, Gas & Consumable Fuels - 4.1% PetroHawk Energy Corp. * SandRidge Energy, Inc. * Financials - 24.2% Consumer Finance - 8.6% EZCORP, Inc. - Class A * First Cash Financial Services, Inc. * Insurance - 3.0% HCC Insurance Holdings, Inc. Real Estate Investment Trusts (REITs) - 9.7% Annaly Capital Management, Inc. BioMed Realty Trust, Inc. 4 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.8% (Continued) Shares Value Financials - 24.2% (Continued) Real Estate Investment Trusts (REITs) - 9.7% (Continued) LTC Properties, Inc. $ Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 2.9% Beneficial Mutual Bancorp, Inc. * Capitol Federal Financial, Inc. Health Care - 8.3% Health Care Equipment & Supplies - 4.4% CareFusion Corp. * ICU Medical, Inc. * Life Sciences Tools & Services - 1.7% ICON plc - ADR * Pharmaceuticals - 2.2% Warner Chilcott plc - Class A Industrials - 17.3% Aerospace & Defense - 1.8% Triumph Group, Inc. Commercial Services & Supplies - 2.3% Republic Services, Inc. Construction & Engineering - 5.2% KBR, Inc. Quanta Services, Inc. * Electrical Equipment - 2.0% Babcock & Wilcox Co. (The) * Machinery - 1.9% Valmont Industries, Inc. Marine - 1.5% Navios Maritime Holdings, Inc. Professional Services - 2.6% FTI Consulting, Inc. * Information Technology - 9.0% Internet Software & Services - 2.4% VeriSign, Inc. IT Services - 6.6% Fiserv, Inc. * Lender Processing Services, Inc. Wright Express Corp. * 5 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.8% (Continued) Shares Value Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% Windstream Corp. $ Utilities - 5.3% Electric Utilities - 2.0% UIL Holdings Corp. Multi-Utilities - 3.3% CMS Energy Corp. Total Common Stocks (Cost $7,762,719) $ MONEY MARKET FUNDS — 5.0% Shares Value Invesco Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.02% (a) (Cost $514,189) $ Total Investments at Value — 99.8% (Cost $8,276,908) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ ADR - American Depositary Receipt * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2011. See accompanying notes to financial statements. 6 The RAM Small/Mid Cap Fund Statement of Assets and Liabilities May 31, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Receivable for capital shares sold Receivable from Adviser (Note 2) Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to administrator (Note 2) Accrued distribution fees (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and redemption price per share(Note 1) $ Maximum offering price per share (Note 1) $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(Note 1) $ See accompanying notes to financial statements. 7 The RAM Small/Mid Cap Fund Statement of Operations For the Six Months Ended May 31, 2011 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 2) Compliance service fees (Note 2) Professional fees Transfer agent fees - Class A (Note 2) Transfer agent fees - Class I (Note 2) Fund accounting fees (Note 2) Custody and bank service fees Administration fees (Note 2) Registration fees - Common Registration fees - Class A Registration fees - Class I Insurance expense Trustees' fees and expenses Distribution expense - Class A (Note 2) Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Adviser (Note 2): Common Class A Class I NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS
